EXHIBIT 10.67 – MATERIAL CONTRACT

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of June
18, 2012 (the “Effective Date”) by and between Proteonomix Inc, Inc., a Delaware
corporation, with its principal office at 145 Highview Terrace, Hawthorne, NJ
07506 ( “PROTEONOMIX”); and Ian McNiece having an address  821 Majorca Ave,
Coral Gables, FL 33134 (“Licensor”).

RECITALS

WHEREAS, Licensor is the owner of certain Technology (as defined below) as
described below;

WHEREAS, PROTEONOMIX is engaged in research and development of stem cells, cord
blood banking and expansion laboratory services and interested in developing and
commercializing the Technology; and

WHEREAS, Licensor wishes to grant PROTEONOMIX and PROTEONOMIX desires to obtain
a sole and  exclusive, worldwide license  for the entire Technology on the terms
set forth herein.

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Agreement, the parties agree as follows:

1.

DEFINITIONS

The following capitalized terms shall have the meanings indicated for purposes
of this Agreement.

1.1

 “Affiliate” shall mean, as to any person or entity, which, directly or
indirectly, controls, is controlled by, or is under common control with such
person or entity.  For purposes of this definition, “control” shall mean the
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors in the case of a corporation, and more than 50% of the
voting power in the case of a business entity other than a corporation.

1.2

“ANDA” shall mean an Abbreviated New Drug Application filed pursuant to the
requirements of the FDA, or the equivalent application in any other country or
jurisdiction, required before Commercial Sale of a drug product.  

1.3

“Confidential Information” shall have the meaning in Section 7

1.4

 “Disclosing Party” shall have the meaning provided in Section .

1.5

“Disputes” shall have the meaning provided in Section .

1.6

 “FDA” shall mean the United States Food and Drug Administration or any
successor agency.

1.7

“First Commercial Sale” shall mean, with respect to any Licensed Product, the
first sale on a commercial basis in an arm's length transaction for end use of
such Licensed Product in a country after the governing health regulatory
authority of such country has granted regulatory approval of such Licensed
Product, to the extent such regulatory approval is required in such country.
 Licensed Product distributed or used for clinical trial purposes shall not be
considered sold, marketed or made publicly available for sale and shall not
constitute first commercial sale.

1.8

“Indemnifying Party” shall have the meaning provided in Section (c).




1.9

"Licensed  Product" means a product that directly results from the Technology
and is covered by a Valid Claim of a Patent

1.10

 “Licensor Indemnitee” shall have the meaning provided in Section (a).

1.11

“Licensor Improvements” shall mean any new invention, technique, process,
materials, cell type, marker, expansion methods, application, formulation or
chemical derivatization that is relevant to the Technology developed by
LICENSOR.

1.12

 “Losses” shall have the meaning provided in Section (a).

1.13

“NDA” shall mean a New Drug Application filed pursuant to the requirements of
the FDA, or the equivalent application in any other country or jurisdiction.   

1.14     “Net Sales” shall mean the  amount actually received by PROTEONOMIX and
its Affiliates, less the following customary and reasonable items, actually
allowed or granted for such Licensed Product (if not previously deducted from
the amount invoiced):

(a)

discounts, credits, retroactive price reductions, rebates, refunds, charge
backs, allowances and adjustments, including Medicaid, and managed care and
similar types of rebates, rejections, market withdrawals, recalls and returns,
and administrative fees charged by hospital buying groups and managed care
organizations;

(b)

trade, quantity and cash discounts and rebates actually allowed or given;

(c)

 sales, excise, turnover, value-added, and similar taxes assessed on the sale of
the Product, and import and customs duties;

(d)

shipping and insurance charges, postage, and freight out; and

(e)

government imposed rebates or discounts.

Sales of Licensed Product by and between PROTEONOMIX and its Affiliates and
sublicensees are not sales to Third Parties and shall be excluded from Net Sales
calculations for all purposes.  Sales of Product for use in conducting clinical
trials of Licensed Product in a country in order to obtain the regulatory
approval of Licensed  Product in such country shall be excluded from Net Sales
calculations for all purposes.  Net Sales shall be determined in a manner
consistent for all products sold by or on behalf of PROTEONOMIX and in
accordance with applicable U.S. generally accepted accounting principles.







0.2

"PROTEONOMIX Indemnitee” shall have the meaning provided in Section (b).

 1.16

"Patents” shall mean the patents and patent applications, filed during the Term
in accordance with Section ;  or including or claiming in whole or in part  the
Technology; and  (a) any and all corresponding foreign patents and patent
applications, whether now existing or hereafter filed, (b) provisionals,
substitutions, divisionals, reexaminations, reissues, renewals, design patents,
copyrights, extensions, term restorations, continuations, continuations-in-part,
substitute applications and inventors’ certificates, arising from, or based
upon, any of such patents or patent applications or claiming priority of the
patent applications of  a); and (c) patents issuing from any such patent
applications; and c) any applications filed in a foreign jurisdiction based on
 (a)-(c).

0.3

"Phase I Clinical Trial” shall mean a human clinical trial in any country to
conducted by PROTEONOMIX  or its Affiliate initially evaluate the safety of
Licensed Product in human subjects or that would otherwise satisfy the
requirements of 21 CFR 312.21(a) or the equivalent laws, rules or regulations in
a regulatory jurisdiction outside the United States.

0.4

“Phase II Clinical Trial” shall mean a human clinical trial in any country to
conducted by PROTEONOMIX  or its Affiliate initially evaluate the effectiveness
of Licensed Product in human subjects with the disease or indication under study
or that would otherwise satisfy the requirements of 21 CFR 312.21(b) or the
equivalent laws, rules or regulations in a regulatory jurisdiction outside the
United States.

0.5

“Phase III Clinical Trial” shall mean a pivotal human clinical trial in any
country conducted by PROTEONOMIX  or its Affiliate the results of which could be
used to establish safety and efficacy of the Licensed Product as a basis for
approval of an NDA for such Licensed Product or Additional Product or that would
otherwise satisfy the requirements of 21 CFR 312.21(c) or the equivalent laws,
rules or regulations in a regulatory jurisdiction outside the United States.

0.6

“Receiving Party” shall have the meaning provided in Section .

0.7

“Regulatory Approval” shall mean approval of an NDA and satisfaction of any
related applicable regulatory registration and notification requirements (if
any).

0.8

“Royalty Term” shall mean, with respect to each country in which Licensed
Product is sold, on a product-by-product basis, that time period beginning on
the First Commercial Sale of such Licensed Product covered by a Valid Claim in
such country and expiring, on a country-by-country basis, the expiration in such
country of the last-to-expire Licensed Patent with a Valid Claim.

0.9

“Sublicense Fee” shall mean any cash and fees received by PROTEONOMIX or its
Affiliates from a Sublicensee less taxes, duties or other governmental tariffs
for rights to the Licensed Patents  covering the Licensed Product.
 Notwithstanding the foregoing, the term “Sublicense Fee” shall not include any
monies (or equivalent value) received by PROTEONOMIX or its Affiliates from a
Sublicensee which is a payment in the form of: (a) royalties on  sales to Third
Parties, (b) milestone payments linked to attainment of research, development,
clinical goals, and (c) support, at fair market value, of PROTEONOMIX’ or its
Affiliates’ research  development or clinical programs; and (d) equity financing
or financing.   

0.10

“Sublicensee” shall mean any Third Party to which PROTEONOMIX or its Affiliate
has granted rights in the to the Licensed Patents covering the Licensed Product
pursuant to the terms of this Agreement.

0.11

 “Technology” shall mean all information, data, assays, compositions, materials,
Patents,  methods, know-how, processes, protocols, reports, techniques, and
technology relating to  Ex Vivo Expansion of  Blood Cells and as further
described in Appendix B and  including, but not limited to,  regulatory
applications and filing, licenses, conceptions, data, information, processes,
materials, documents, inventions, practices, processes, methods, knowledge,
know-how, compounds, compositions of matter, assays and biological materials
related thereto, and including the Licensor Improvements.

0.12

 “Term” shall have the meaning provided in Section .

0.13

“Third Party” shall mean any entity other than LICENSOR or PROTEONOMIX or an
Affiliate of LICENSOR or PROTEONOMIX.

0.14

“U.S.” shall mean the United States.

0.15

“Valid Claim” shall mean a claim of an issued patent included within the
Licensed Patents, which claim has not lapsed, been cancelled or become abandoned
irrevocably and has not been declared invalid or unenforceable by an unreversed
and unappealable decision or judgment of a court or other appropriate body of
competent jurisdiction, and which has not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

ARTICLE 1 LICENSE;

1.1

License Grant.  Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to PROTEONOMIX and its Affiliates during the Term an exclusive,
worldwide, royalty bearing license, with the right to grant sublicenses through
multiple tiers of sublicenses, in and to, the Technology, Licensed Products,
Licensed  Improvements, and Patents; and to develop, distribute, market, make,
have made, use, have used, sell, have sold, offer for sale, and import Licensed
Products.  

1.2

Sublicenses.  In the event that PROTEONOMIX sublicenses any of its rights
hereunder to a Sublicensee pursuant to Section , such sublicense shall include
terms and conditions consistent with the terms and conditions of the license
granted under this Agreement.  Sublicenses, if any, granted hereunder, will be
to Third Parties in an arm's length transaction under written agreements, copies
of which will be provided to LICENSOR.   

1.3

Disclosure of Technology.  LICENSOR will supply PROTEONOMIX, as promptly as
practicable after the Effective Date, and in any event within thirty (30) days
of the Effective Date, with the Technology that will enable PROTEONOMIX to
independently develop and manufacture the Licensed Products and obtain
Regulatory Approvals.  The parties agree to work in good faith to complete the
provision of Technology to PROTEONOMIX within the time period set forth above.
 In addition, during such period, LICENSOR will grant PROTEONOMIX access, during
normal business hours, to appropriate LICENSOR personnel for reasonable
consultation related to the Licensed Technology in accordance with LICENSOR’s
regulations.  

2.4 Disclosure of Licensed Improvements. During the term of this Agreement,
LICENSOR will supply PROTEONOMIX, as promptly as practicable after any
development, production or reduction into practice of any Licensed Improvement,
with any such Licensed Improvement. In addition, LICENSOR will grant PROTEONOMIX
access, during normal business hours, to appropriate LICENSOR personnel for
reasonable consultation related to the Licensed Improvements in accordance with
LICENSOR’s regulations.

ARTICLE 2 CONSIDERATION

2.1

Common Stock of PROTEONOMIX.  PROTEONOMIX will issue to Licensor such number of
Common Stock of PROTEONOMIX at such terms and conditions as are set forth
acknowledges the grant of Common Stock of PROTEONOMIX under a Stock Purchase
Agreement and a Stockholders Agreement and attached to this Agreement as
Schedule 1.





1.






3.2

Milestone Payments.  

(a)

PROTEONOMIX will pay LICENSOR the amounts set forth below upon the first
occurrence of each of the milestone events set forth below, each such payment to
be made within thirty (30) days after achievement of such milestone event.  

(1)

License fee (due upon execution of this agreement)

$75,000

(2)

Agreement with a third party related to this technology

$250,000

50,000 PROTEONOMIX shares

(3)

Successful patent issuance

$50,000

(4)

Isolation of the active factor responsible for tumor inhibition

$50,000

(5)   Initiation of the Phase I Clinical Trials of the Licensed Product for use
in………

$100,000

(6) Grant by of marketing approval of the Licensed Product in the US (FDA) or
Europe

$500,000

 




(b)

Royalties.  Upon the First Commercial Sale of Licensed Product, PROTEONOMIX
shall pay to LICENSOR a royalty of three percent (3%) of Net Sales of a Licensed
Product during the Royalty Term.

2.2

Sublicense Fee.  PROTEONOMIX or its Affiliates shall pay to LICENSOR an amount
equal to three percent (3%) of the  Sublicense Fee received from any
Sublicensee.

2.3

Calculation and Payment of Royalties and Percentage of Sublicense Fees.  

(a)

Notwithstanding anything in this Agreement to the contrary, during the Royalty
Term for a given country, the applicable royalty payable on Net Sales of
Licensed Products in such country shall be one hundred percent (100%) of the
royalty rate payable under Section  for so long as there is a Valid Claim
covering such Licensed Product in such country. PROTEONOMIX shall pay only one
royalty hereunder on Net Sales attributable to each Licensed Product whether or
not it is covered by more than one Valid Claim of the Licensed Patents and
whether or not it infringes the Licensed Patents in more than one country.  By
way of example, and without any limitation, only one royalty payment would be
applicable to a Licensed Product manufactured in a country where a Valid Claim
of the Licensed Patents exists and sold in different country where a Valid Claim
of the Licensed Patents exists.

(b)

Payments pursuant to Sections  and  and reports for the sale of Licensed Product
shall be calculated and reported for each calendar quarter.  All payments due to
LICENSOR pursuant to Sections  and  shall be paid within sixty (60) days of the
end of each calendar quarter, unless otherwise specifically provided herein.
 Each such payment shall be accompanied by a report in sufficient detail to
permit confirmation of the accuracy of the payment made, including, without
limitation, the number of Licensed Products sold, the gross sales and Net Sales
of Licensed Products, the Sublicense Fees received from Sublicensees, the
applicable royalty payable under Section  and , in U.S. dollars, the method used
to calculate such royalty and the exchange rates used, as applicable.  Payments
to LICENSOR with respect to the Sublicense Fee will be paid within thirty (30)
days of receipt of payments from Sublicensee.

2.4

Tax Withholding.  Any tax required to be withheld by PROTEONOMIX or any
Affiliate or Sublicensee under the laws of any foreign country for the account
of LICENSOR under this Article 3 shall be deducted from the applicable payment
to LICENSOR and promptly paid by PROTEONOMIX or said Affiliate or Sublicensee
for and on behalf of LICENSOR to the appropriate governmental authority
(provided that, if PROTEONOMIX  assigns its obligations under this Agreement to
a non-U.S. Affiliate, the amount of any withholding taxes deducted from payments
by such Affiliate to LICENSOR shall not exceed the amount of any withholding
taxes that would have been deducted by PROTEONOMIX had PROTEONOMIX made such
payment to LICENSOR), and PROTEONOMIX or the Affiliate shall furnish LICENSOR
with proof of payment of such tax together with official or other appropriate
evidence issued by the appropriate governmental authority sufficient to enable
LICENSOR to support a claim for income tax credit in respect of any sum so
withheld.  

2.5

Exchange Rate; Manner and Place of Payment.  All payments hereunder shall be
payable in U.S. dollars.  For payments made on sales of Licensed Product, with
respect to each quarter, for countries other than the U.S., whenever conversion
of payments from any foreign currency shall be required, such conversion shall
be made at a rate of exchange equal to the rate of exchange for the currency of
the country from which payments are payable as published in The Wall Street
Journal, Western Edition, on the last business day of the calendar quarter for
which a payment is due.  All payments owed under this Agreement shall be made by
wire transfer to a bank and account designated in writing by LICENSOR, unless
otherwise specified in writing by LICENSOR.

2.6

Prohibited Payments. Notwithstanding any other provision of this Agreement, if
PROTEONOMIX is prevented from making any such payment by virtue of the statutes,
laws, codes or governmental regulations of the country from which the payment is
to be made, then such royalty may be paid by depositing funds in the currency in
which accrued to LICENSOR’s account in a bank acceptable to LICENSOR in the
country whose currency is involved.

2.7

Records; Audits.  PROTEONOMIX shall keep complete and accurate records
pertaining to the sale of Licensed Product and payment of Sublicense Fees in
sufficient detail to permit LICENSOR to confirm the accuracy of payments due
hereunder.  Upon written request to PROTEONOMIX by LICENSOR and no more than
once in any calendar year, LICENSOR shall have the right to cause an
independent, certified public accountant reasonably acceptable to PROTEONOMIX to
audit such records to confirm Net Sales and royalty payments and payments with
respect to Sublicense Fees for any calendar year ending not more than three (3)
years prior to the date LICENSOR requests such audit.  LICENSOR agrees to treat,
and to cause such accountant to treat, all such information as confidential and
not to use or disclose any such information for any purpose except to determine
compliance with this Agreement.  For the avoidance of doubt, PROTEONOMIX shall
not be obligated to provide LICENSOR or such accountant with access to any
records or information other than that which is necessary to confirm Net Sales,
royalty payments or payments with respect to Sublicense Fees payable under this
Agreement.  Such audits may be exercised during normal business hours upon
reasonable prior written notice to PROTEONOMIX.  If any audit or examination
shall reveal a deficiency of any payment due, PROTEONOMIX shall make payment to
LICENSOR of such deficiency.  Payment shall be made within ten (10) days
following announcement of the results of the audit to PROTEONOMIX and LICENSOR.
 The parties shall promptly make any adjustments necessary to reflect the
results of such audit.  LICENSOR shall bear the full cost of such audit unless
such audit discloses a shortfall by more than ten percent (10%) from the actual
amount of any payment due under this Agreement, in which case, PROTEONOMIX shall
bear the full cost of such audit.  

ARTICLE 3 INTELLECTUAL PROPERTY

3.1

Prosecution and Maintenance of Licensed Patents.  PROTEONOMIX shall control,
prosecute and maintain all Patents included in the Licensed Patents.
 PROTEONOMIX shall provide LICENSOR with an opportunity to review and discuss
with PROTEONOMIX prosecution strategy and to consult with PROTEONOMIX on the
content of patent filings with respect to Licensed Patents.  PROTEONOMIX shall
be responsible for all costs, fees and expenses incurred from and after the
Effective Date in connection with the filing, prosecution and maintenance of
such Licensed Patents by PROTEONOMIX.  PROTEONOMIX undertakes to notify LICENSOR
in writing in a timely manner if it does not desire to support the continued
prosecution or appeals or maintenance of any of the Patents included in the
Licensed Patents.  In the event PROTEONOMIX declines to maintain of any Patents
included in the Licensed Patents, LICENSOR may, at its own expense, continue to
prosecute or maintain such Licensed Patent, in which case PROTEONOMIX’ license
hereunder with respect to such Patent shall be terminated forthwith and all
rights with respect thereto shall revert to LICENSOR.  

3.2

Enforcement of Licensed Patents.  Each party shall promptly notify the other in
writing of any alleged or threatened infringement or misappropriation of any
Patent included in the Licensed Patents of which such party becomes aware.  

(a)

With respect to any infringement or misappropriation of any Patent included in
the Licensed Patents, PROTEONOMIX shall have the sole and exclusive first right,
but not the obligation, to direct, bring and control any action or proceeding in
its own name, with respect to such infringement at its own expense and by
counsel of its own choice, and LICENSOR shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  If
PROTEONOMIX fails to bring such an action or proceeding

(b)

In the event PROTEONOMIX brings an action in accordance with this Section ,
LICENSOR shall cooperate fully, including if required to bring such action, the
furnishing of a power of attorney.  Neither party shall have the right to settle
any patent infringement or misappropriation litigation under this Section  in a
manner that diminishes the rights or interests of the other party without the
consent of such other party (which shall not be unreasonably withheld).  Except
as otherwise agreed to by the parties as part of a cost-sharing arrangement, any
recovery realized as a result of such litigation, after reimbursement of any
litigation expenses of PROTEONOMIX, shall be retained by the party that brought
and controlled such litigation for purposes of this Agreement.

        

(c ) During the pendency of any such proceeding or any appeal thereof, any
payment hereunder to LICENSOR  shall be paid by PROTEONOMIX into an
interest­-bearing escrow account pending the outcome of such proceeding. Upon a
favourable final resolution of such proceeding or any appeal thereof retaining
the full rights, PROTEONOMIX shall resume paying PROTEONOMIX the full royalties,
and all funds in such escrow account shall be paid to LICENSOR. Upon an
unfavourable final resolution of such proceeding or any appeal thereof, the
funds in such escrow account shall be applied toward the damage award in such
action, if any, and the balance, if any, paid to LICENSOR.

3.3

Third Party Infringement Claims.  Each party shall promptly notify the other in
writing of any allegation by a Third Party that the activity of either of the
parties pursuant to this Agreement infringes or may infringe or misappropriate
the intellectual property rights of such Third Party.  PROTEONOMIX shall have
the sole and exclusive right to control, direct or defend in its own name any
defense, action, appeal of any such claim, action, proceeding at its own expense
and by counsel of its own choice.  If PROTEONOMIX fails to defend any such
claim, and the failure to so defend would have an adverse effect on any Patent
within the Licensed Patents, then LICENSOR shall have the right to assume the
defense against such claim at its own expense and by counsel of its own choice.
 Neither party shall have the right to settle any patent infringement or
misappropriation litigation under this Section 4.4 relating to the Patents in a
manner that diminishes the rights or interests of the other party without the
consent of such other party (which shall not be unreasonably withheld).  During
the pendency of any such proceeding or any appeal thereof, any payment hereunder
to LICENSOR shall be paid by PROTEONOMIX into an interest­-bearing escrow
account pending the outcome of such proceeding. Upon a favourable final
resolution of such proceeding or any appeal thereof retaining the full rights,
PROTEONOMIX shall resume paying PROTEONOMIX the full royalties, and all funds in
such escrow account shall be paid to LICENSOR. Upon an unfavourable final
resolution of such proceeding or any appeal thereof, the funds in such escrow
account shall be applied toward the damage award in such action, if any, and the
balance, if any, paid to LICENSOR.

3.4

Cooperation of the Parties.  Each party agrees to cooperate fully in the
preparation, filing, and prosecution of any Licensed Patents under this
Agreement and in the obtaining and maintenance of any patent extensions,
supplementary protection certificates and the like with respect to any Patent
claiming a Licensed Product being developed or commercialized by PROTEONOMIX or
Sublicensees. Such cooperation includes, but is not limited to, promptly
informing the other party of any matters coming to such party’s attention that
may affect the preparation, filing, prosecution or maintenance of any Patents.







ARTICLE 4 CONFIDENTIALITY

4.1

Confidentiality.  The parties agree that, during the Term, and for a period of
five (5) years thereafter, each party (the “Receiving Party”) will maintain in
confidence, and will not use, all Confidential Information disclosed to it by
the other party (the “Disclosing Party”) under this Agreement, except to the
extent expressly authorized by this Agreement or otherwise agreed in writing by
the parties.  The parties agree that the financial terms of the Agreement will
be considered Confidential Information of both parties.  The Receiving Party
shall use at least the same standard of care as it uses to protect proprietary
or confidential information of its own (but at least reasonable care) to ensure
that its employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Disclosing Party’s Confidential
Information.  Each party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the other party’s Confidential Information.

4.2

Exceptions.  The obligations of confidentiality contained in Section  will not
apply to the extent that it can be established by the Receiving Party by
competent written evidence that such Confidential Information:

(a)

was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

(b)

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party;

(c)

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party in breach of this Agreement;

(d)

was independently discovered or developed by the Receiving Party without the use
of Confidential Information of the Disclosing Party; or

(e)

was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation not to disclose such
information to others.

4.3

Authorized Disclosure.  The Receiving Party may disclose the Confidential
Information of the Disclosing Party to the extent such disclosure is reasonably
necessary in the following instances:  

(a)

filing, prosecuting or maintaining the Licensed Patents in accordance with this
Agreement;

(b)

practicing the licenses granted hereunder or preparing and submitting regulatory
filings with respect to Licensed Products;

(c)

prosecuting or defending litigation or complying with applicable court orders or
governmental laws, rules or regulations including, but not limited to,
disclosures required by the FDA or the Securities and Exchange Commission; or

(d)

disclosure to Affiliates, Sublicensees, employees, consultants, agents or other
Third Parties who have a need to know such information for purposes of this
Agreement or in connection with due diligence or similar investigations, and
disclosure to potential Third Party investors in confidential financing
documents, provided, in each case, that any such Affiliate, Sublicensee,
employee, consultant, agent or Third Party is subject to obligations of
confidentiality and non-use comparable to those set forth in this Section .  

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section ,
it will, except where impracticable, give reasonable advance notice to the other
party of such disclosure and use efforts to secure confidential treatment of
such information at least as diligent as such party would use to protect its own
confidential information, but in no event less than reasonable efforts.  In any
event, the parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder.  The parties will consult with each other on
the provisions of this Agreement to be redacted in any filings made by the
parties with the Securities and Exchange Commission or as otherwise required by
law and on any disclosure to Third Parties.

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

5.1

Representations and Warranties of LICENSOR.  LICENSOR represents and warrants to
PROTEONOMIX that:

(a)

LICENSOR has as of the Effective Date, and will have during the Term, sufficient
rights and power to grant the licenses to PROTEONOMIX  which it purports to
grant herein free and clear of any and all liens and any requirements of
charges, fees, rights, conditions or restrictions of any kind and, as of the
Effective Date;

(b)

 has not and will not grant; license, convey, assign, and/or transfer to any
Third Party any rights to Technology (as defined in Exhibit B), inconsistent
with the licenses and other rights granted hereunder;

(c)

is the sole owner, and has the entire  right, title and interest in the
Technology;.

(d)

there are, as of the Effective Date, and during the Term shall be, no
outstanding liens, encumbrances, agreements or understandings of any kind,
requirements of charges, fees, rights, conditions or restrictions of any kind,
either written, oral or implied, regarding  the Technology to which LICENSOR or
its Affiliates is a party or which are binding upon LICENSOR its Affiliates
which are inconsistent or in conflict with any provision of this Agreement;

(e)

as of the Effective Date, LICENSOR or its Affiliates has received no written
claim or accusation that the practice of the Licensed Products or the
manufacture, use or sale of Licensed Products infringes or may infringe any
Third Party patent; and thus it should not matter but should be in the master
agreement as of the Effective Date, LICENSOR or its Affiliates has not received
a written notification of any interference proceeding, opposition proceeding,
cancellation proceeding or other protest proceeding relating to the Licensed
Patents being instituted against LICENSOR or its Affiliates.

5.2

Mutual Representations and Warranties.  Each party hereby represents and
warrants to the other party that:

(a)

it is duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder;

(b)

this Agreement is a legal and valid obligation binding upon it and enforceable
in accordance with its terms; and

(c)

the execution, delivery and performance of this Agreement do not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

5.3

Disclaimer.  Except as expressly set forth herein, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTIBILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 6 TERM AND TERMINATION

6.1

Term.  The term of this Agreement will commence as of the Effective Date of this
Agreement and, unless sooner terminated as provided hereunder, will terminate
upon the expiration of the last Royalty Term (the “Term”).  Upon expiration of
the Royalty Term in a given jurisdiction, PROTEONOMIX shall continue to have a
license on the terms described in Section , except that such license shall be
fully paid, perpetual, irrevocable and nonexclusive.

6.2

Termination by PROTEONOMIX.  PROTEONOMIX shall have the right to terminate this
Agreement for any reason or for no reason upon one hundred and twenty (120)
days’ written notice to LICENSOR.  Any payment under Section  made after the
date PROTEONOMIX notifies LICENSOR of termination under this Section  shall be
the pro rata amount due for the period prior to the effective date of such
termination.

6.3

Termination for Cause.  Each party shall have the right to terminate this
Agreement upon thirty (30) days’ written notice to the other upon the occurrence
of any of the following:

(a)

Upon or after bankruptcy, insolvency, dissolution or winding up or assignment
for the benefit of creditors of the other party (other than a dissolution or
winding up for the purpose of reconstruction or amalgamation) or a petition is
filed for any of the foregoing and is not removed within ninety (90) days; or

(b)

Upon or after the breach of any material provision of this Agreement by the
other party, including, with respect to PROTEONOMIX if the breaching party has
not cured such breach within the thirty (30) day period following written notice
of termination by the non-breaching party.  

Notwithstanding anything in this Section  to the contrary, to the extent
PROTEONOMIX reasonably and in good faith disagrees with any assertion by
LICENSOR that there has been a material breach or material default of this
Agreement by PROTEONOMIX, and PROTEONOMIX provides written notice to LICENSOR of
its disagreement and the basis for its belief within fifteen (15) days after
PROTEONOMIX receives notice from LICENSOR of a breach under this Section , this
Agreement will remain in effect and any termination of this Agreement under
Section  will be suspended pending resolution of such disagreement between the
parties.  The parties will attempt to resolve such disagreement as expeditiously
as possible and PROTEONOMIX will continue to comply with the provisions of this
Agreement, including the payment provisions, to the extent that they are not the
subject of the disagreement between the parties.

6.4

Effect of Termination; Surviving Obligations.  

(a)

Upon termination of this Agreement, all rights and obligations of the parties
under this Agreement shall terminate, except as set forth in this Section .

(b)

Upon termination of this Agreement by PROTEONOMIX pursuant to Section  (where
PROTEONOMIX has not committed a breach of this Agreement permitting termination
by LICENSOR under Section ) all rights to the Licensed Technology and the
Licensed Patents shall revert to LICENSOR.

(c)

In the event that the license granted to PROTEONOMIX under Section  is
terminated in accordance with this Section , any existing sublicenses granted by
PROTEONOMIX shall remain in effect and shall be automatically assigned by
PROTEONOMIX to LICENSOR so that such sublicenses shall become direct licenses
between LICENSOR and the applicable Sublicensees on the terms set forth herein.

(d)

Expiration or termination of this Agreement shall not relieve the parties of any
obligation accruing prior to such expiration or termination.  Except as
expressly set forth elsewhere in this Agreement, the obligations and the rights
of the parties under Sections , , ,  and  shall survive expiration or
termination of this Agreement.

6.5

Rights in Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement by either party to the other party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code.  The parties agree that the party not subject to bankruptcy
proceedings, as licensee of such rights under this Agreement, will retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code.  The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against any party under the U.S. Bankruptcy Code,
the other party will be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon written request therefor by the party not subject to bankruptcy
proceedings, unless the other party elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of either party upon
written request therefor by the other party.  

6.6

Remedies.  In the event of any breach of any provision of this Agreement, in
addition to the termination rights set forth herein, each party shall have all
other rights and remedies at law or equity to enforce this Agreement.

ARTICLE 7 INDEMNIFICATION; DISPUTE RESOLUTION

7.1

Indemnification.  

(a)

PROTEONOMIX hereby agrees to save, defend, indemnify and hold harmless LICENSOR,
its directors, officers, employees, agents and Affiliates (and its directors,
officers, employees and agents) (each, a “LICENSOR Indemnitee”) from and against
any and all losses, damages, liabilities, expenses and costs, including
reasonable legal expenses and attorneys’ fees (“Losses”), to which a LICENSOR
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise out of (a) the
practice by PROTEONOMIX of the license granted under Section , or (b) the
development, manufacture, handling, storage, sale or other disposition of any
Licensed Product by PROTEONOMIX and its Affiliates and Sublicensees, except to
the extent such Losses result from the negligence or willful misconduct of any
LICENSOR Indemnitee.

(b)

LICENSOR hereby agrees to save, defend, indemnify and hold harmless PROTEONOMIX,
its directors, officers, employees and agents, its Affiliates (and its
directors, officers, employees and agents) and its Sublicensees (and its
directors, officers, employees and agents) (each, a “PROTEONOMIX Indemnitee”)
from and against any and all Losses to which a PROTEONOMIX Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of the breach by LICENSOR of any
of its representations, warranties or obligations hereunder, except to the
extent such Losses result from the neglifence or willful misconduct of any
PROTEONOMIX Indemnitee.

(c)

In the event a party seeks indemnification under Section (a) or  (b), it shall
inform the other party (the “Indemnifying Party”) of a claim as soon as
reasonably practicable after it receives notice of the claim, shall permit the
Indemnifying Party to assume direction and control of the defense of the claim
(including the right to settle the claim solely for monetary consideration), and
shall cooperate as requested (at the expense of the Indemnifying Party) in the
defense of the claim.

7.2

Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF CONFIDENTIALITY OR
FOR INFRINGEMENT OR MISAPPROPRIATION, NEITHER PARTY SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY INDIRECT, SPECIAL, INCIDENTIAL, CONSEQUENTIAL OR
EXEMPLARY DAMAGES, INCLUDING BUT NOT LIMITED TO, LOST PROFITS, ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL PROTEONOMIX’S LIABILITY HEREIN
SHALL EXCEED IN THE AGGREGATE THE AMOUNTS ACTUALLY PAID TO LICENSOR UNDER THS
AGREEMENT.

7.3

Dispute Resolution.  All disputes arising out of or related to this Agreement,
including disputes that may involve the parent companies, subsidiaries and
Affiliates of any party performing hereunder (“Disputes”), shall be resolved in
accordance with this Section .

(a)

Any Dispute shall be settled by binding arbitration under the then existing
 Commercial Arbitration Rules of the American Arbitration Association by one
arbitrator appointed in accordance with said rules immediately upon the request
of either party, his decision to be final and binding on the parties.  The
arbitration shall be conducted in Newark, New Jersey, USA.  The arbitral
tribunal shall exert its best efforts to conduct the proceedings so as to issue
an award within nine months of the appointment of the arbitrator.  

(b)

The merits of any Dispute shall be decided in accordance with the law governing
this Agreement, without application of any principle of conflict of laws.  Each
party expressly waives any right it may have to a trial by jury of any Dispute,
and also expressly waives any right it may have to seek or to be awarded special
or punitive damages on account of any matter that is the subject of a Dispute.
 Nothing herein shall limit or restrict a party’s ability to seek injunctive or
other equitable relief in the event of a breach or anticipated breach of
Section .

(c)

The arbitral tribunal may grant any relief appropriate under the applicable law,
but may not include any penalty or element of punitive or exemplary damages. The
arbitral tribunal may award the costs and expenses of the arbitration. Any party
may seek emergency, interim or provisional relief prior to the appointment of an
arbitrator from any court of competent jurisdiction, without prejudice to the
agreement to arbitrate herein contained. After appointment of an arbitrator, any
request for such relief shall be addressed to the arbitrator, who shall have the
power to enter an interim award granting any emergency, interim or provisional
relief to which a party may be entitled under applicable law.

(d)

Any award of money shall be in U.S. dollars. The award of the tribunal may be
entered and enforced in any court of competent jurisdiction. A court called upon
to enforce such an award may require a party resisting enforcement to pay the
reasonable attorney fees and costs of the party seeking enforcement.

(e)

Any duty to arbitrate under this Agreement shall remain in effect and
enforceable after termination of this Agreement for any reason.

(f)

Each party has the right before or during the arbitration to seek and obtain
from the appropriate court provisional remedies, such as attachment, preliminary
injunction or replevin, to avoid irreparable harm, maintain the status quo, or
preserve the subject matter of the arbitration.  This Section  shall not apply
to any dispute, controversy or claim that concerns (i) the validity or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

ARTICLE 8 MISCELLANEOUS PROVISIONS

8.1

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New Jersey, excluding its conflicts
of laws principles.  

8.2

Entire Agreement; Modification.  This Agreement (including the Exhibits hereto)
is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms.  This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein.  No
rights or licenses with respect to any intellectual property of either party are
granted or deemed granted hereunder or in connection herewith, other than those
rights expressly granted in this Agreement.  No trade customs, courses of
dealing or courses of performance by the parties shall be relevant to modify,
supplement or explain any term(s) used in this Agreement.  This Agreement may
not be modified or supplemented by any purchase order, change order,
acknowledgment, order acceptance, standard terms of sale, invoice or the like.
 This Agreement may only be modified or supplemented in a writing expressly
stated for such purpose and signed by the parties to this Agreement.  

8.3

Relationship Between the Parties.  The parties’ relationship, as established by
this Agreement, is solely that of independent contractors.  This Agreement does
not create any partnership, joint venture or similar business relationship
between the parties.  Neither party is a legal representative of the other
party, and neither party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other party for any
purpose whatsoever.

8.4

Non-Waiver.  The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance.  Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

8.5

Assignment.  Except as expressly provided hereunder, neither this Agreement nor
any rights or obligations hereunder may be assigned or otherwise transferred by
either party without the prior written consent of the other party (which consent
shall not be unreasonably withheld); provided, however, that either party may
assign this Agreement and its rights and obligations hereunder without the other
party’s consent in connection with the transfer or sale of all or substantially
all of the business of such party to which this Agreement relates to an
Affiliate or Third Party, whether by merger, sale of stock, sale of assets or
otherwise.  In the event of such transaction, however, intellectual property
rights of the acquiring party to such transaction (if other than one of the
parties to this Agreement), which are not specific to Licensed Compound or
Licensed Product, shall not be included in the technology licensed hereunder.
 The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be void.

8.6

No Third Party Beneficiaries.  This Agreement is neither expressly nor impliedly
made for the benefit of any party other than those executing it.

8.7

Severability.  If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement.  All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.  

8.8

Notices.  Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other.  Notice shall be deemed sufficiently given for all purposes upon the
earlier of:  (a) the date of actual receipt; (b) if mailed, five (5) business
days after the date of postmark; or (c) if delivered by overnight courier with
guaranteed next day delivery, the next business day the overnight courier
regularly makes deliveries.

If to PROTEONOMIX, notices must be addressed to:

PROTEONOMIX Inc







Attention:  Chief Executive Officer

Telephone: (855) 467-7682

Facsimile: (973) 933-4961

With copies to:

Roger L. Fidler

Telephone: (973) 949-4193

Facsimile: (973) 949-4196










If to LICENSOR, notices must be addressed to:

Ian McNiece

 821 Majorca Avenue

Coral Gables, Florida  33134

Telephone: 305-448-2771

Facsimile: 305-448-2771

8.9

Force Majeure.  Each party shall be excused from liability for the failure or
delay in performance of any obligation under this Agreement other than failure
to pay when due by reason of any event beyond such party’s reasonable control
including but not limited to Acts of God, fire, flood, explosion, earthquake, or
other natural forces, war, terrorism, civil unrest, accident, destruction or
other casualty, any lack or failure of transportation facilities, any lack or
failure of supply of raw materials, any strike or labor disturbance, or any
other event beyond reasonable control of the parties similar to those enumerated
above.  Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the party has not caused such event(s) to occur.  Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within ten (10) calendar days after its occurrence.  All
delivery dates under this Agreement that have been affected by force majeure
shall be tolled for the duration of such force majeure.  In no event shall any
party be required to prevent or settle any labor disturbance or dispute.  

8.10

Legal Fees.  If any party to this Agreement resorts to any legal action or
arbitration in connection with this Agreement, the prevailing party shall be
entitled to recover reasonable fees of attorneys and other professionals in
addition to all court costs and arbitrator’s fees which that party may incur as
a result.

8.11

Headings.  The headings contained in this Agreement have been added for
convenience only and shall not be construed as limiting or used in the
interpretation of this Agreement.

8.12

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original document, and all of which, together with
this writing, shall be deemed one instrument.






2.




IN WITNESS WHEREOF, the parties hereto have duly executed this EXCLUSIVE LICENSE
AGREEMENT, including the Exhibit attached hereto and incorporated herein by
reference.

PROTEONOMIX, Inc

Ian McNiece




By:

/s/ Michael Cohen

/s/ Ian McNiece

Name:

Michael Cohen

Title:

CEO




EXHIBIT A

Licensed Patents

None














Exhibit B – Licensed Technology

PRIMARY HUMAN CELLS THAT SECRETE FACTORS INHIBITING TUMOR CELL PROLIFERATION

Recent experiments have led to the identification of a novel source of  primary
human cells that secrete a factor capable of  inhibiting tumor cell growth. Co
culture of tumor cell lines with these human cells results in inhibition of
proliferation of the tumor cells and ultimate death. Further media conditioned
by the primary human cells also inhibits proliferation of the tumor cells lines
and death of the cells. The technology consists of methods for isolation and
propagation of the primary human cells, gene profiles obtained from the cells
identifying candidate micro RNAs and growth factor genes, and methods for
generating media conditioned by these cells for isolation of the inhibitory
factor(s).

This technology offers the potential to identify molecules that can kill tumor
cells and further provides insight into the potential use of cells for delivery
of these inhibitory factors in vivio.











2.


